UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7849



LLOYD EANES,

                                               Plaintiff - Appellant,

          versus

WILLIAM C. DUNCIL, Warden, Huttonsville
Correctional Center; KEITH WEESE, Lieutenant
Colonel; HERMAN COX, Major; WILLIAM ISLEI; ROY
WHITE, Administrator of the Hospital; ERNEST
HART, Doctor at Huttonsville Correctional Cen-
ter; RANDOLPH COUNTY AMBULANCE SERVICE, Driver
and everyone inside the ambulance, et al,
                                              Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-94-89-2)

Submitted:     January 18, 1996            Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lloyd Eanes, Appellant Pro Se. Leslie K. Kiser, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia; John
Everett Busch, Bridgette Rhoden Wilson, BUSCH & TALBOTT, Elkins,
West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Eanes v. Duncil, No. CA-94-89-2 (N.D.W. Va. Sept. 11, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                3